186 F.2d 920
WALKER,v.WOOLSEY.THE AMIGA MIA.
No. 13300.
United States Court of Appeals, Fifth Circuit.
Feb. 1, 1951.

James J. Morrison, New Orleans, La., for appellant.
Leon Sarpy, New Orleans, La., for appellee.
Before HUTCHESON, Chief Judge, and HOLMES and RUSSELL, Circuit Judges.
PER CURIAM.


1
His claim to a lien for wages denied below, libellant has appealed.


2
Here, insisting that he was and is entitled to a lien, he vigorously assails the findings and conclusions of the court below: that he was master of the vessel and, as such, entitled to no lien for his wages;1 and that he performed no services on the vessel which would entitle him to a maritime lien.


3
In the course, and in support of, his findings, the district judge, in a thoughtful and considered opinion, carefully canvassed not only appellant's claims but the claims of others, and set out full and clear reasons for his conclusions.


4
An examination of the record and the state of the law for ourselves, in the light of appellant's contentions, leaves us in no doubt that the findings and conclusions were correct and that the decree should be affirmed.


5
Affirmed.



1
 Burdine v. Walden, 5 Cir., 91 F.2d 321